Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments received on 06/21/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Paul M. Kim (Reg. No. 69,640) on 07/14/2022.

Please amend Claims as follows:

1.	(Currently Amended) An information processing apparatus comprising:
	circuitry configured to display a display screen, the display screen including,
a first display or a second display, the first display displaying, in units of a print job, checking result information obtained by comparing a read result with reference data on an image to be formed on a recording medium, the read result being obtained by reading the recording medium having the image formed thereon, 
the second display displaying only a number of print jobs, each of the number of print jobs associated with at least one of a number of abnormalities, the number of print jobs including a displayed print job including a page having the at least one abnormality in the image formed on the recording medium based on the checking result information, and
a third display displaying information about the page in the displayed print job and abnormality type information, the information about the page in the displayed print job including the page having the at least one abnormality and the abnormality type information indicating a type of the at least one abnormality present in the page, 
wherein the first display and the second display are displayable in a switchable manner on a first section of the display screen in accordance with a selection by a user, and the displaying the display screen includes displaying the first display or the second display simultaneously with the third display, the third display displayed on a second section of the display screen, and simultaneously displaying a fourth display, the fourth display indicating a position of the at least one abnormality present in the page displayed in the third display.
 
2.	(Cancelled) 

3.	(Currently Amended) The information processing apparatus according to claim [[2]]1, wherein the circuitry is further configured to execute a narrowing-down setting display to permit setting a condition for narrowing down the checking result information displayed in the first display or the second display in units of a print job.

4.	(Previously Presented) The information processing apparatus according to claim 1, wherein the circuitry is further configured to highlight a row of the displayed print job including the page having the at least one abnormality in the first display or the second display.

5.	(Original) The information processing apparatus according to claim 4, wherein the circuitry is configured to change a color density for highlighting in accordance with a level of the at least one abnormality in the first display or the second display.

6.	(Previously Presented) The information processing apparatus according to claim 1, wherein
	the information related to the page in the displayed print job and displayed by the third display includes page identification information and job identification information, the page identification information identifying the page including the type of the at least one abnormality indicated by the abnormality type information, the job identification information identifying the job including the page,
	the abnormality type information indicating the type of the at least one abnormality comprises at least one icon corresponding to the type of the at least one abnormality, and
	the third display displays the job identification information, the page identification information, and the at least one icon in association with each other.

7.	(Previously Presented) The information processing apparatus according to claim 3, wherein
	the third display displays information about a page included in a print job selected in accordance with another selection by the user with respect to a list of the number of print jobs, the selected print job being displayed in the second display switched from the first display, and
	the fourth display displays a preview image of the page of the selected print job, the preview image including a position of the at least one abnormality present in the page of the selected print job.

8.	(Previously Presented) The information processing apparatus according to claim 7, wherein the circuitry is configured to
	display an icon representing a type of the at least one abnormality in the third display or a position of the at least one abnormality in the preview image in the fourth display, to allow a selection of the icon or the position, and
	when an operation for the selection is received, display the narrowing-down setting display in a state where the a type of abnormality corresponding to the icon or the position selected in the selection has been selected so as to cause the first display or the second display to display only print jobs including a page having the type of abnormality, and a narrowing-down condition in the narrowing-down setting display is changeable.

9.	(Previously Presented) The information processing apparatus according to claim 7, wherein the circuitry is configured to
	display an icon representing a type of the at least one abnormality in the third display or a position of the at least one abnormality in the preview image in the fourth display, to allow a selection of the icon or the position,
	when an operation for the selection is input, display a setting screen for executing a setting corresponding to the at least one abnormality so as to suppress the at least one abnormality, and
	request an image forming apparatus that has formed the image on the recording medium to execute the setting based on a setting operation on the setting screen displayed.

10.	(Currently Amended) The information processing apparatus according to claim [[2]]1, wherein the position of the at least one abnormality displayed in the fourth display is surrounded by a color frame in a color identical to a color of a color frame for the abnormality type information displayed in the third display.

11.	(Currently Amended) An information processing system comprising:
	a checking device configured to output [[the]] checking result information; and
	the information processing apparatus according to claim 1.

12.	(Currently Amended) A non-transitory computer-readable medium having computer readable program codes, the program codes when executed causing a computer to function as a display unit configured to display a display screen including:
	a first display or a second display, the first display displaying, in units of a print job, checking result information obtained by comparing a read result with reference data on an image to be formed on [[the]]a recording medium, the read result being obtained by reading [[a]]the recording medium having an image formed with a reading unit, 
the second display displaying only a number of print jobs, each of the number of print jobs associated at least one of a number of abnormalities, the number of print jobs including a displayed print job including a page having the at least one abnormality in the image formed on the recording medium based on the checking result information, and
	a third display displaying information about the page in the displayed print job and abnormality type information, the information about the page in the displayed print job including the page having the at least one abnormality and the abnormality type information indicating a type of the at least one abnormality present in the page, 
	wherein the first display and the second display are displayable in a switchable manner on a first section of the display screen in accordance with a selection by a user, and the displaying the display screen includes displaying the first display or the second display simultaneously with the third display, the third display displayed on a second section of the display screen, and 
the displaying the display screen further includes simultaneously displaying a fourth display, the fourth display indicating a position of the at least one abnormality present in the page displayed in the third display. 

13.	(Cancelled) 

14.	(Currently Amended) The  non-transitory computer-readable medium according to claim [[13]]12, wherein the read result is an image without the at least one abnormality.

15.	(Currently Amended) The non-transitory computer-readable medium according to claim [[13]]12, wherein the read result corresponds to the page in the displayed print job.

16.	(Previously Presented)	The information processing apparatus according to claim 1, wherein the first display and the second display each further include a thumbnail image corresponding to each print job included in the first display or the second display, respectively. 

17.	(Previously Presented)	The information processing apparatus according to claim 1, wherein the circuitry is further configured to: 
	receive a search query from a user, the search query including an input regarding a specific abnormality to search for among all of the print jobs. 

18.	(Previously Presented)	The information processing apparatus according to claim 17, wherein the circuitry is further configured to:
	search the abnormality type information corresponding to each of the print jobs for the specific abnormality included in the search query; and
	display a search results screen based on the results of the searching. 

19.	(Previously Presented)	The non-transitory computer-readable medium according to claim 12, wherein the first display and the second display each further include a thumbnail image corresponding to each print job included in the first display or the second display, respectively. 

20.	(Previously Presented)	The non-transitory computer-readable medium according to claim 12, wherein the computer is further configured to: 
	receive a search query from a user, the search query including an input regarding a specific abnormality to search for among all of the print jobs; 
	search the abnormality type information corresponding to each of the print jobs for the specific abnormality included in the search query; and
	display a search results screen based on the results of the searching. 

Examiner’s Statement of Reasons for Allowance
4.       Claims 1, 3-12 and 14-20 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“wherein the first display and the second display are displayable in a switchable manner on a first section of the display screen in accordance with a selection by a user, and the displaying the display screen includes displaying the first display or the second display simultaneously with the third display, the third display displayed on a second section of the display screen, and simultaneously displaying a fourth display, the fourth display indicating a position of the at least one abnormality present in the page displayed in the third display.”


In the primary prior art record, Kitai (US PG. Pub. 2015/0269719 A1) teaches in Figs. 18, 20 and 21, Sect. [0115], [0126], [0131], screen information generation unit 405 generates a defect log list screen as illustrated in FIG. 18 (Second Display), and outputs the defect log list screen to be displayed on the interface terminal 5 (S1806). As illustrated in FIG. 18, in the defect log list screen according to the embodiment, displayed are the defect determination image generated at S1804, the "page ID" indicating the page including the defect, and the "job ID" indicating the job including the page, in addition to the information illustrated in FIG. 13… As illustrated in FIG. 20 (First Display), the defect image IDs that are re-allocated to the defects that were specified with the defect IDs and selected at S1807, and the threshold sets are displayed in a matrix in the threshold selection screen and as illustrated in FIG. 21 (Third Display), in the threshold adjustment screen, the threshold-specific defect determination images of "defect image ID 1", "defect image ID 2", "defect image ID 3", "defect image ID 4", and "defect image ID 5" . . . are displayed. The threshold-specific defect determination images are the threshold-specific defect determination images in the row selected with the radio button 20a in the threshold selection screen.

	In the secondary prior art of record, Yang (US PG. Pub. 2020/0312209 A1) discloses in Sect. [0051], the first portion AA1a of the first display area AA1 and the third display area AA3 are simultaneously driven; and in a second period T2, the second portion AA1b of the first display area AA1 and the second display area AA2 are simultaneously driven. Moreover, the fourth display area AA4 is driven simultaneously with the second portion AA1b of the first display area AA1 and the second display area AA2 during at least a portion of the second period T2.

	In particular, the closest applied reference of Kitai fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, secondary prior art of Yang does not remedy the deficiencies required by claim 1 as follows:
“wherein the first display and the second display are displayable in a switchable manner on a first section of the display screen in accordance with a selection by a user, and the displaying the display screen includes displaying the first display or the second display simultaneously with the third display, the third display displayed on a second section of the display screen, and simultaneously displaying a fourth display, the fourth display indicating a position of the at least one abnormality present in the page displayed in the third display.” since both Kitai and Yang fail to provide simultaneous display screen techniques for simultaneous display of four display screens, wherein the fourth display screen shows location of an image display defect resulting on a page as an abnormality in the processed print job as suggested by independent claim 1. 
	
6.	Therefore, whether taken individually or in combination therefof, the limitation(s) of claim 1, were not found in any prior art searched, cited and/or of record to include prior arts of Kitaqi and Yang, as required by independent claim 1.

7.	Independent claim 12 is essentially the same as Independent Claim 1 and refers to “A non-transitory computer-readable medium” of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

8.	It follows that dependent claims 3-12 and 14-20 are inherently allowable for their respective dependency on allowable base claim 1 as follows:

Regarding dependent Claim 3, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	“The information processing apparatus according to claim [[2]]1, wherein the circuitry is further configured to execute a narrowing-down setting display to permit setting a condition for narrowing down the checking result information displayed in the first display or the second display in units of a print job.”

Regarding dependent Claim 4, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“The information processing apparatus according to claim 1, wherein the circuitry is further configured to highlight a row of the displayed print job including the page having the at least one abnormality in the first display or the second display.”

Regarding dependent Claim 5, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“The information processing apparatus according to claim 4, wherein the circuitry is configured to change a color density for highlighting in accordance with a level of the at least one abnormality in the first display or the second display.”

Regarding dependent Claim 6, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“The information processing apparatus according to claim 1, wherein
	the information related to the page in the displayed print job and displayed by the third display includes page identification information and job identification information, the page identification information identifying the page including the type of the at least one abnormality indicated by the abnormality type information, the job identification information identifying the job including the page,
	the abnormality type information indicating the type of the at least one abnormality comprises at least one icon corresponding to the type of the at least one abnormality, and
	the third display displays the job identification information, the page identification information, and the at least one icon in association with each other.”

Regarding dependent Claim 7, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“The information processing apparatus according to claim 3, wherein
	the third display displays information about a page included in a print job selected in accordance with another selection by the user with respect to a list of the number of print jobs, the selected print job being displayed in the second display switched from the first display, and
	the fourth display displays a preview image of the page of the selected print job, the preview image including a position of the at least one abnormality present in the page of the selected print job.”

Regarding dependent Claim 8, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“The information processing apparatus according to claim 7, wherein the circuitry is configured to
	display an icon representing a type of the at least one abnormality in the third display or a position of the at least one abnormality in the preview image in the fourth display, to allow a selection of the icon or the position, and
	when an operation for the selection is received, display the narrowing-down setting display in a state where the a type of abnormality corresponding to the icon or the position selected in the selection has been selected so as to cause the first display or the second display to display only print jobs including a page having the type of abnormality, and a narrowing-down condition in the narrowing-down setting display is changeable.”

Regarding dependent Claim 9, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“The information processing apparatus according to claim 7, wherein the circuitry is configured to
	display an icon representing a type of the at least one abnormality in the third display or a position of the at least one abnormality in the preview image in the fourth display, to allow a selection of the icon or the position,
	when an operation for the selection is input, display a setting screen for executing a setting corresponding to the at least one abnormality so as to suppress the at least one abnormality, and
	request an image forming apparatus that has formed the image on the recording medium to execute the setting based on a setting operation on the setting screen displayed.”

Regarding dependent Claim 10, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“The information processing apparatus according to claim [[2]]1, wherein the position of the at least one abnormality displayed in the fourth display is surrounded by a color frame in a color identical to a color of a color frame for the abnormality type information displayed in the third display.”

Regarding dependent Claim 11, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“An information processing system comprising:
	a checking device configured to output [[the]] checking result information; and
	the information processing apparatus according to claim 1.”

Regarding dependent Claim 14, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“non-transitory computer-readable medium according to claim [[13]]12, wherein the read result is an image without the at least one abnormality.”

Regarding dependent Claim 15, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“non-transitory computer-readable medium according to claim [[13]]12, wherein the read result corresponds to the page in the displayed print job.

Regarding dependent Claim 16, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“The information processing apparatus according to claim 1, wherein the first display and the second display each further include a thumbnail image corresponding to each print job included in the first display or the second display, respectively.” 

Regarding dependent Claim 17, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“The information processing apparatus according to claim 1, wherein the circuitry is further configured to: 
	receive a search query from a user, the search query including an input regarding a specific abnormality to search for among all of the print jobs.” 

Regarding dependent Claim 18, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“The information processing apparatus according to claim 17, wherein the circuitry is further configured to:
	search the abnormality type information corresponding to each of the print jobs for the specific abnormality included in the search query; and
	display a search results screen based on the results of the searching.” 

Regarding dependent Claim 19, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“The non-transitory computer-readable medium according to claim 12, wherein the first display and the second display each further include a thumbnail image corresponding to each print job included in the first display or the second display, respectively.” 

Regarding dependent Claim 20, the prior art(s) searched and of record neither anticipates nor teaches or suggests in the claimed combinations, 
“The non-transitory computer-readable medium according to claim 12, wherein the computer is further configured to: 
	receive a search query from a user, the search query including an input regarding a specific abnormality to search for among all of the print jobs; 
	search the abnormality type information corresponding to each of the print jobs for the specific abnormality included in the search query; and
	display a search results screen based on the results of the searching.”


9.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677